BEA, Circuit Judge,
dissenting:
I respectfully dissent. “Ordinarily, the decision to file a criminal complaint is presumed to result from an independent determination on the part of the prosecutor, and thus, precludes liability for those who participated in the investigation or filed a report that resulted in the initiation of proceedings.” Awabdy v. City of Adelan*578to, 368 F.3d 1062, 1067 (9th Cir.2004) (citation omitted). However, this presumption of prosecutorial independence can be rebutted by “a coroner’s reckless or intentional falsification of an autopsy report that plays a material role in the false arrest and prosecution of an individual .... ” Galbraith v. County of Santa Clara, 307 F.3d 1119, 1126 (9th Cir.2002).
The majority finds two pieces of evidence create a genuine issue of material fact as to whether Dr. Ozoa’s misrepresentations played a material role in the prosecutor’s decision to file charges: the prosecutor’s inconsistent declarations, and Professor Gershman’s expert declaration. As the district court found, the prosecutor’s “mistaken inclusion in one paragraph that she relied [on] ‘the experiment and opinions of Dr. Mason,’ among other evidence, in concluding there was probable cause to file charges is not material” and “does not undermine the evidence that [the prosecutor] made an independent decision to initiate criminal charges one and a half years after Mrs. Galbraith’s death based on evidence other than Dr. Ozoa’s autopsy and conclusions.” As to Gershman’s affidavit, his conclusion was based only on the transcript of the preliminary hearing, not the entirety of the evidence on which the prosecutor relied in deciding to file charges. Therefore, the foundational basis for Gershman’s opinion is lacking in relevance. See Fed.R.Evid. 602.
I would hold that Galbraith failed to rebut the presumption of prosecutorial independence, and would therefore affirm the district court’s grant of summary judgment in favor of Dr. Ozoa. Because the County’s liability flows from Dr. Ozoa’s liability, I would also affirm the district court’s grant of summary judgment in favor of the County.